Exhibit 10.2

EXECUTION COPY

SECURITY AGREEMENT

SECURITY AGREEMENT (this “Agreement”), dated as of February 13, 2008, among
ALEXION PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), each
other party as shall from time to time become a party hereto (each such other
party and the Company being hereinafter referred to from time to time,
individually, as a “Grantor” and, collectively, as the “Grantors”), and BANK OF
AMERICA, N.A., as administrative agent (hereinafter, in such capacity, the
“Administrative Agent”) for itself and the other lending institutions
(hereinafter, collectively, the “Lenders”) which are or may become parties to
that certain Credit Agreement, dated as of February 13, 2008 (as amended and in
effect from time to time, the “Credit Agreement”), among the Company, the
Lenders and the Administrative Agent.

WHEREAS, it is a condition precedent to the Lenders’ making any loans or
otherwise extending credit to and the L/C Issuer issuing, extending or renewing
letters of credit for the benefit of the Company under the Credit Agreement that
the Grantors execute and deliver to the Administrative Agent, for the benefit of
the Secured Parties (as defined in the Credit Agreement), a security agreement
in substantially the form hereof; and

WHEREAS, each Grantor wishes to grant a security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties, as herein
provided;

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. All capitalized terms used herein without definitions shall have
the respective meanings provided therefor in the Credit Agreement. The term
“State”, as used herein, means the Commonwealth of Massachusetts. All terms
defined in the Uniform Commercial Code of the State and used herein shall have
the same definitions herein as specified therein. However, if a term is defined
in Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term has the
meaning specified in Article 9. The term “electronic document” applies in the
event that the 2003 revisions to Article 7, with amendments to Article 9, of the
Uniform Commercial Code, in substantially the form approved by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws,
are now or hereafter adopted and become effective in the State or in any other
relevant jurisdiction.

2. Grant of Security Interest.

2.1. Grant; Collateral Description. Each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, to secure the
payment and performance in full of all of the Obligations, a security interest
in and pledges and assigns to the Administrative Agent, for the benefit of the
Secured Parties, the following properties, assets and rights of such Grantor,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof (all of the same being hereinafter called the
“Collateral”): all personal and fixture property of every kind and nature
including all goods



--------------------------------------------------------------------------------

(including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents (including, if applicable, electronic
documents), accounts (including health-care-insurance receivables), chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles). The Administrative Agent acknowledges that the attachment
of its security interest in any commercial tort claim of any Grantor as original
collateral is subject to such Grantor’s compliance with §4.6.

2.2. Excluded Collateral. The grant of the security interest contained in §2.1
shall not extend to, and the term “Collateral” shall not include, (a) any
trademarks, service marks, trade names, copyrights, patents, patent
applications, patent rights, licenses and other intellectual property rights,
(b) contracts (other than any contracts between Grantors or any Grantor and any
Subsidiary of a Grantor) and governmental permits and licenses (and rights and
property acquired thereunder) that by their terms or the terms of any applicable
law effectively prohibit the creation of a lien on such contracts, permits or
licenses (or rights and property acquired thereunder), (c) more than sixty-six
percent (66%) of the voting stock of any Foreign Subsidiary, (d) any margin
stock (within the meaning of Regulation U of the FRB), and (e) any Equity
Interests in Alexion Manufacturing (collectively, “Excluded Collateral”).
Notwithstanding the foregoing, the grant of the security interest contained in
§2.1 shall extend to, and the term “Collateral” shall specifically include, any
and all proceeds of such Excluded Collateral.

3. Authorization to File Financing Statements. Each Grantor hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any filing office in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral
(i) as all assets (other than items set forth in §2.2(a) above) of such Grantor
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the State or such jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) provide any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the State or such other
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether such Grantor is an organization,
the type of organization and any organizational identification number issued to
such Grantor and, (ii) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates. Each
Grantor agrees to furnish any such information to the Administrative Agent
promptly upon the Administrative Agent’s request. Each Grantor also ratifies its
authorization for the Administrative Agent to have filed in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if filed prior to the date hereof.

4. Other Actions. Further to insure the attachment, perfection and first
priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in the Collateral, each Grantor agrees,
in each case at such Grantor’s expense, to take the following actions with
respect to the following Collateral and without limitation on such Grantor’s
other obligations contained in this Agreement:

4.1. Promissory Notes and Tangible Chattel Paper. If any Grantor shall, now or
at any time hereafter, hold or acquire any promissory notes or tangible chattel
paper (collectively, “Pledged Debt”), such Grantor shall forthwith endorse,
assign and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify provided, however, so long as
no Event of Default shall be continuing or would result therefrom, the Grantors
shall not be required to take any of the foregoing actions to the extent Pledged
Debt for all Grantors, for which the foregoing actions have not been taken, is
less than $100,000 in the aggregate.

 

2



--------------------------------------------------------------------------------

4.2. Control Accounts. For each deposit account that is a Control Account that
any Grantor, now or at any time hereafter, opens or maintains, such Grantor
shall, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (a) cause the depositary bank to agree to comply without further
consent of such Grantor, at any time with instructions from the Administrative
Agent to such depositary bank directing the disposition of funds from time to
time credited to such deposit account, or (b) arrange for the Administrative
Agent to become the customer of the depositary bank with respect to such Control
Account, with such Grantor being permitted, only with the consent of the
Administrative Agent, to exercise rights to withdraw funds from such deposit
account. The Administrative Agent agrees with each Grantor that the
Administrative Agent shall not give any instructions or withhold any withdrawal
rights from such Grantor, unless an Event of Default has occurred and is
continuing, or, if effect were given to any withdrawal not otherwise permitted
by the Loan Documents, would occur.

4.3. Investment Property. If any Grantor shall, now or at any time hereafter,
hold or acquire Collateral evidenced by any certificated securities, such
Grantor shall forthwith endorse, assign and deliver the same to the
Administrative Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Administrative Agent may from time to time
specify. If any securities constituting Collateral now or hereafter acquired by
any Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall immediately notify the
Administrative Agent thereof and, at the Administrative Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Administrative Agent, either (a) cause the issuer to agree to comply,
without further consent of such Grantor or such nominee, at any time with
instructions from the Administrative Agent as to such securities, or (b) arrange
for the Administrative Agent to become the registered owner of the securities.
If any securities constituting Collateral, whether certificated or
uncertificated, or other investment property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a securities
intermediary or commodity intermediary, such Grantor shall immediately notify
the Administrative Agent thereof and, at the Administrative Agent’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to the Administrative Agent, either (i) cause such securities intermediary or
(as the case may

 

3



--------------------------------------------------------------------------------

be) commodity intermediary to agree to comply, in each case without further
consent of such Grantor or such nominee, at any time with entitlement orders or
other instructions from the Administrative Agent to such securities intermediary
as to such securities or other investment property, or (as the case may be) to
apply any value distributed on account of any commodity contract as directed by
the Administrative Agent to such commodity intermediary, or (ii) in the case of
financial assets or other investment property held through a securities
intermediary, arrange for the Administrative Agent to become the entitlement
holder with respect to such investment property, with such Grantor being
permitted, only with the consent of the Administrative Agent, to exercise rights
to withdraw or otherwise deal with such investment property. The Administrative
Agent agrees with each Grantor that the Administrative Agent shall not give any
such entitlement orders or instructions or directions to any such issuer,
securities intermediary or commodity intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Grantor,
unless an Event of Default has occurred and is continuing, or, after giving
effect to any such investment and withdrawal rights not otherwise permitted by
the Loan Documents, would occur.

4.4. Collateral in the Possession of a Bailee. If any Collateral of any Grantor
with an aggregate fair market value in excess of $100,000 is, now or at any time
hereafter, in the possession of a bailee, such Grantor shall promptly notify the
Administrative Agent thereof and, at the Administrative Agent’s request and
option, shall promptly obtain an acknowledgement from the bailee, in form and
substance reasonably satisfactory to the Administrative Agent, that the bailee
holds such Collateral for the benefit of the Administrative Agent and such
bailee’s agreement to comply, without further consent of such Grantor, at any
time with instructions of the Administrative Agent as to such Collateral. The
Administrative Agent agrees with each Grantor that the Administrative Agent
shall not give any such instructions unless an Event of Default has occurred and
is continuing or would occur after taking into account any action by such
Grantor with respect to the bailee.

4.5. Electronic Chattel Paper, Electronic Documents and Transferable Records. If
any Grantor, now or at any time hereafter, holds or acquires an interest in any
electronic chattel paper, any electronic document or any “transferable record,”
as that term is defined in Section 201 of the federal Electronic Signatures in
Global and National Commerce Act, or in §16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, such Grantor shall
promptly notify the Administrative Agent thereof and, at the request and option
of the Administrative Agent, shall take such action as the Administrative Agent
may reasonably request to vest in the Administrative Agent control, under §9-105
of the Uniform Commercial Code of the State or any other relevant jurisdiction,
of such electronic chattel paper, control, under §7-106 of the Uniform
Commercial Code of the State or any other relevant jurisdiction, of such
electronic document or control, under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, §16 of
the Uniform Electronic Transactions Act, as so in effect in such jurisdiction,
of such transferable record; provided, however, so long as no Event of Default
shall be continuing or would result therefrom, none of the Grantors shall be
required to take any of the

 

4



--------------------------------------------------------------------------------

foregoing actions to the extent electronic chattel paper, electronic documents
and transferable records for all Grantors, for which the foregoing actions have
not been taken, have an original face value of less than $100,000 in the
aggregate. The Administrative Agent agrees with each Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for such Grantor to make
alterations to the electronic chattel paper, electronic document or transferable
record permitted under UCC §9-105, UCC §7-106, or, as the case may be,
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act or §16 of the Uniform Electronic Transactions Act for a party in control to
make without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by the Company
with respect to such electronic chattel paper, electronic document or
transferable record. The provisions of this §4.5 relating to electronic
documents and “control” under UCC §7-106 apply in the event that the 2003
revisions to Article 7, with amendments to Article 9, of the Uniform Commercial
Code, in substantially the form approved by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws, are now or hereafter
adopted and become effective in the State or in any other relevant jurisdiction.

4.6. Letter-of-credit Rights. If any Grantor is, now or at any time hereafter, a
beneficiary under a letter of credit, such Grantor shall promptly notify the
Administrative Agent thereof and, at the request and option of the
Administrative Agent, such Grantor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, either
(a) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Administrative Agent of the proceeds of the letter of
credit or (b) arrange for the Administrative Agent to become the transferee
beneficiary of the letter of credit, with the Administrative Agent agreeing, in
each case, that the proceeds of the letter of credit are to be applied to the
Obligations as provided in the Credit Agreement.

4.7. Commercial Tort Claims. If any Grantor shall, now or at any time hereafter,
hold or acquire a commercial tort claim, such Grantor shall immediately notify
the Administrative Agent in a writing signed by such Grantor of the particulars
thereof and grant to the Administrative Agent, for the benefit of the Secured
Parties, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Administrative Agent.

4.8. Other Actions as to any and all Collateral. Each Grantor further agrees,
upon the request of the Administrative Agent and at the Administrative Agent’s
option, to take any and all other actions as the Administrative Agent may
reasonably determine to be necessary for the attachment, perfection and first
priority of, and the ability of the Administrative Agent to enforce, the
Administrative Agent’s security interest in any and all of the Collateral,
including (a) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the Uniform Commercial Code of
any

 

5



--------------------------------------------------------------------------------

relevant jurisdiction, to the extent, if any, that such Grantor’s signature
thereon is required therefor, (b) causing the Administrative Agent’s name to be
noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
the Administrative Agent to enforce, the Administrative Agent’s security
interest in such Collateral, (c) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of the Administrative Agent to enforce, the Administrative Agent’s
security interest in such Collateral, (d) obtaining governmental and other third
party waivers, consents and approvals, in form and substance reasonably
satisfactory to the Administrative Agent, including any consent of any licensor,
lessor or other person obligated on Collateral and any party or parties whose
consent is required for the security interest of the Administrative Agent to
attach under §2, (e) obtaining waivers from mortgagees and landlords in form and
substance reasonably satisfactory to the Administrative Agent and (f) taking all
actions under any earlier versions of the Uniform Commercial Code or under any
other law, as reasonably determined by the Administrative Agent to be applicable
in any relevant Uniform Commercial Code or other jurisdiction, including any
foreign jurisdiction.

5. Relation to Other Security Documents. The provisions of this Agreement
supplement the provisions of any real estate mortgage or deed of trust granted
by any Grantor to the Administrative Agent, for the benefit of the Secured
Parties, and which secures the payment or performance of any of the Obligations.
Nothing contained in any such real estate mortgage or deed of trust shall
derogate from any of the rights or remedies of the Administrative Agent or any
of the other Secured Parties hereunder. In addition, to the provisions of this
Agreement being so read and construed with any such real estate mortgage or deed
of trust, the provisions of this Agreement shall be read and construed with the
other Collateral Documents referred to below in the manner so indicated.

5.1. Securities Pledge Agreement. Concurrently herewith the Company and each
other Grantor is executing and delivering to the Administrative Agent, for the
benefit of the Secured Parties, that certain Securities Pledge Agreement
pursuant to which each Grantor is pledging to the Administrative Agent all of
the Equity Interests of its Subsidiaries (other than any CFC or a Subsidiary
that is held directly or indirectly by a CFC). Such pledge shall be governed by
the terms of such Securities Pledge Agreement and not by the terms of this
Agreement.

6. Representations and Warranties Concerning Grantor’s Legal Status. Each
Grantor has previously delivered to the Administrative Agent a certificate
signed by such Grantor and entitled “Perfection Certificate” (each, a
“Perfection Certificate”). Each Grantor represents and warrants to the
Administrative Agent and the other Secured Parties as follows: (a) such
Grantor’s exact legal name is that indicated on its Perfection Certificate and
on the signature page hereof, (b) each Grantor is an organization of the type,
and is organized in the jurisdiction, set forth in its Perfection Certificate,
(c) the Perfection Certificate of the applicable Grantor accurately sets forth
such Grantor’s organizational identification number or accurately states that
such Grantor has none, (d) the Perfection Certificate of the applicable Grantor
accurately sets forth such Grantor’s place of business or, if more than one, its
chief

 

6



--------------------------------------------------------------------------------

executive office as well as such Grantor’s mailing address, if different,
(e) all other information set forth on the Perfection Certificate of the
applicable Grantor pertaining to such Grantor is accurate and complete, and
(f) there has been no change in any of such information since the date on which
the Perfection Certificate of the applicable Grantor was signed by such Grantor.

7. Covenants Concerning Grantor’s Legal Status. Each Grantor covenants with the
Administrative Agent and the other Secured Parties as follows: (a) without
providing at least thirty (30) days prior written notice to the Administrative
Agent, such Grantor will not change its name, its chief executive office, or its
mailing address or organizational identification number if it has one, (b) if
such Grantor does not have an organizational identification number and later
obtains one, such Grantor will forthwith notify the Administrative Agent of such
organizational identification number, and (c) such Grantor will not change its
type of organization, jurisdiction of organization or other legal structure.

8. Representations and Warranties Concerning Collateral, Etc. Each Grantor
further represents and warrants to the Administrative Agent and the other
Secured Parties as follows: (a) such Grantor is the owner of or has other rights
in or power to transfer the Collateral, free from any right or claim of any
person or any adverse lien, except for the security interest created by this
Agreement and other Liens permitted by the Credit Agreement, (b) except to the
extent that the Administrative Agent has received written notice to the
contrary, none of the Collateral constitutes, or is the proceeds of, “farm
products” as defined in §9-102(a)(34) of the Uniform Commercial Code of the
State, (c) except as set forth in Schedule 8 hereto and except to the extent
that the Administrative Agent has received written notice to the contrary, none
of the account debtors or other persons obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral, (d) such
Grantor holds no commercial tort claim except as indicated on its Perfection
Certificate or as otherwise identified in writing to the Administrative Agent
from time to time pursuant to §4.7 of this Agreement, (e) such Grantor has at
all times operated its business in compliance in all material respects with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances, (f) as of the date hereof, all other information set
forth on the Perfection Certificate of the applicable Grantor pertaining to the
Collateral is accurate and complete.

9. Covenants Concerning Collateral, Etc. Each Grantor further covenants with the
Administrative Agent and the other Secured Parties as follows: (a) the
Collateral, to the extent not delivered to the Administrative Agent pursuant to
§4, will be kept at those locations listed on such Grantor’s Perfection
Certificate and such Grantor will not remove the Collateral from such locations,
without providing at least fifteen (15) days prior written notice to the
Administrative Agent, except for inventory in the ordinary course of business
and equipment being repaired, (b) except for the security interest herein
granted and Liens permitted by the Credit Agreement, such Grantor shall be the
owner of or have other rights in the Collateral free from any right or claim of
any other person or any lien, and such Grantor shall defend the same against all
claims and demands of all persons at any time claiming the same or any interests
therein adverse to the Administrative Agent or any of the other Secured Parties,
(c) such Grantor shall not pledge,

 

7



--------------------------------------------------------------------------------

mortgage or create, or suffer to exist any right of any person in or claim by
any person to the Collateral, or any lien in the Collateral in favor of any
person, or become bound (as provided in Section 9-203(d) of the Uniform
Commercial Code of the State or any other relevant jurisdiction or otherwise) by
a security agreement in favor of any person as secured party, other than the
Administrative Agent except for Liens permitted by the Credit Agreement,
(d) such Grantor will keep the Collateral in good order and repair and will not
use the same in violation of law or any policy of insurance thereon, (e) as
provided in the Credit Agreement, such Grantor will permit the Administrative
Agent, or its designee, to inspect the Collateral at any reasonable time,
wherever located, (f) as provided in the Credit Agreement, such Grantor will pay
promptly when due all taxes, assessments, governmental charges and levies upon
the Collateral or incurred in connection with the use or operation of the
Collateral or incurred in connection with this Agreement, (g) such Grantor will
continue to operate its business in compliance in all material respects with all
applicable provisions of the federal Fair Labor Standards Act, as amended, and
with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances, and (h) such Grantor will not sell or otherwise
dispose, or offer to sell or otherwise dispose, of the Collateral or any
interest therein except as permitted by the Credit Agreement.

10. Insurance.

10.1. Maintenance of Insurance. Each Grantor will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business against such casualties and contingencies as shall be in accordance
with general practices of businesses engaged in similar activities in similar
geographic areas. Such insurance shall be in such minimum amounts that such
Grantor will not be deemed a co-insurer under applicable insurance laws,
regulations and policies and otherwise shall be in such amounts, contain such
terms, be in such forms and be for such periods as may be reasonably
satisfactory to the Administrative Agent. In addition, all such insurance shall
be payable to the Administrative Agent as loss payee under a “standard” or “New
York” loss payee clause for the benefit of the Secured Parties. Without limiting
the foregoing, each Grantor will (a) keep all of its physical property insured
with casualty or physical hazard insurance on an “all risks” basis, with broad
form flood and earthquake coverages and electronic data processing coverage,
with a full replacement cost endorsement and an “agreed amount” clause in an
amount equal to 100% of the full replacement cost of such property, (b) maintain
all such workers’ compensation or similar insurance as may be required by law
and (c) maintain, in amounts and with deductibles equal to those generally
maintained by businesses engaged in similar activities in similar geographic
areas, general public liability insurance against claims of bodily injury, death
or property damage occurring, on, in or about the properties of such Grantor;
business interruption insurance; and product liability insurance.

10.2. Insurance Proceeds. The proceeds of any casualty insurance in respect of
any casualty loss of any of the Collateral shall, subject to the rights, if any,
of other parties with an interest having priority in the property covered
thereby, shall be applied as provided in §2.05(b) of the Credit Agreement.

 

8



--------------------------------------------------------------------------------

10.3. Continuation of Insurance. All policies of insurance shall provide for at
least thirty (30) days prior written cancellation notice to the Administrative
Agent. In the event of failure by any Grantor to provide and maintain insurance
as herein provided, the Administrative Agent may, at its option, provide such
insurance and charge the amount thereof to the Company. Each Grantor shall
furnish the Administrative Agent with certificates of insurance and policies
evidencing compliance with the foregoing insurance provision.

11. Collateral Protection Expenses; Preservation of Collateral.

11.1. Expenses Incurred by Administrative Agent. In the Administrative Agent’s
discretion after the occurrence and during the continuance of an Event of
Default, the Administrative Agent may discharge taxes and other encumbrances at
any time levied or placed on any of the Collateral, maintain any of the
Collateral, make repairs thereto and pay any necessary filing fees or insurance
premiums, in each case if the Company fails to do so. Each Grantor agrees to
reimburse the Administrative Agent on demand for all expenditures so made. The
Administrative Agent shall have no obligation to any Grantor to make any such
expenditures, nor shall the making thereof be construed as a waiver or cure of
any Default or Event of Default.

11.2. Administrative Agent’s Obligations and Duties. Anything herein to the
contrary notwithstanding, each Grantor shall remain obligated and liable under
each contract or agreement comprised in the Collateral to be observed or
performed by such Grantor thereunder. Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any other Secured Party of any payment
relating to any of the Collateral, nor shall the Administrative Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any such contract or agreement, to make
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent or any other Secured Party in respect of the Collateral or
as to the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Administrative Agent or to which the Administrative Agent or any
other Secured Party may be entitled at any time or times. The Administrative
Agent’s sole duty with respect to the custody, safe keeping and physical
preservation of the Collateral in its possession, under §9-207 of the Uniform
Commercial Code of the State or otherwise, shall be to deal with such Collateral
in the same manner as the Administrative Agent deals with similar property for
its own account.

12. Securities and Deposits. The Administrative Agent may at any time following
and during the continuance of an Event of Default, at its option, transfer to
itself or any nominee any securities constituting Collateral, receive any income
thereon and hold such income as additional Collateral or apply it to the
Obligations. Whether or not any Obligations are due, the Administrative Agent
may following and during the continuance of an Event of Default demand, sue for,
collect, or make any settlement or compromise which it deems desirable with
respect to the Collateral. Regardless of the adequacy of Collateral or any other
security for the Obligations,

 

9



--------------------------------------------------------------------------------

any deposits or other sums at any time credited by or due from the
Administrative Agent or any other Secured Party to any Grantor may at any time
be applied to or set off against any of the Obligations then due and owing.

13. Notification to Account Debtors and Other Persons Obligated on Collateral.
If an Event of Default shall have occurred and be continuing, each Grantor
shall, at the request and option of the Administrative Agent, notify account
debtors and other persons obligated on any of the Collateral of the security
interest of the Administrative Agent in any account, chattel paper, general
intangible, instrument or other Collateral and that payment thereof is to be
made directly to the Administrative Agent or to any financial institution
designated by the Administrative Agent as the Administrative Agent’s agent
therefor, and the Administrative Agent may itself, if an Event of Default shall
have occurred and be continuing, without notice to or demand upon such Grantor,
so notify account debtors and other persons obligated on Collateral. After the
making of such a request or the giving of any such notification, such Grantor
shall hold any proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by such Grantor as
trustee for the Administrative Agent, for the benefit of the Secured Parties,
without commingling the same with other funds of such Grantor and shall turn the
same over to the Administrative Agent in the identical form received, together
with any necessary endorsements or assignments. The Administrative Agent shall
apply the proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Administrative
Agent to the Obligations, such proceeds to be immediately credited after final
payment in cash or other immediately available funds of the items giving rise to
them.

14. Power of Attorney.

14.1. Appointment and Powers of Administrative Agent. Each Grantor hereby
irrevocably constitutes and appoints the Administrative Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of such Grantor or in the Administrative Agent’s own name, for the purpose
of carrying out the terms of this Agreement, to take any and all appropriate
action and to execute any and all documents and instruments that may be
necessary or useful to accomplish the purposes of this Agreement and, without
limiting the generality of the foregoing, hereby gives said attorneys the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do the following:

(a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State or any other relevant
jurisdiction and as fully and completely as though the Administrative Agent were
the absolute owner thereof for all purposes, and to do, at such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary or useful to protect, preserve or realize
upon the Collateral and the Administrative Agent’s security interest therein, in
order to effect the intent of this Agreement, all

 

10



--------------------------------------------------------------------------------

no less fully and effectively as such Grantor might do, including (i) the filing
and prosecuting of registration and transfer applications with the appropriate
federal, state or local agencies or authorities with respect to trademarks,
copyrights and patentable inventions and processes, (ii) upon written notice to
such Grantor, the exercise of voting rights with respect to voting securities,
which rights may be exercised, if the Administrative Agent so elects, with a
view to causing the liquidation of assets of the issuer of any such securities
and (iii) the execution, delivery and recording, in connection with any sale or
other disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and

(b) to the extent that such Grantor’s authorization given in §2.2 is not
sufficient, to file such financing statements with respect hereto, with or
without such Grantor’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Administrative Agent may deem
appropriate and to execute in such Grantor’s name such financing statements and
amendments thereto and continuation statements which may require such Grantor’s
signature.

14.2. Ratification by Grantors. To the extent permitted by law, each Grantor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and is
irrevocable.

14.3. No Duty on Administrative Agent. The powers conferred on the
Administrative Agent hereunder are solely to protect the interests of the
Administrative Agent and the other Secured Parties in the Collateral and shall
not impose any duty upon the Administrative Agent to exercise any such powers.
The Administrative Agent shall be accountable only for the amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act, except for the Administrative Agent’s own
gross negligence or willful misconduct.

15. Rights and Remedies. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, without any other notice to or demand upon
the applicable Grantor, shall have in any jurisdiction in which enforcement
hereof is sought, in addition to all other rights and remedies, the rights and
remedies of a secured party under the Uniform Commercial Code of the State or
any other relevant jurisdiction and any additional rights and remedies as may be
provided to a secured party in any jurisdiction in which Collateral is located,
including the right to take possession of the Collateral, and for that purpose
the Administrative Agent may, so far as such Grantor can give authority
therefor, enter upon any premises on which the Collateral may be situated and
remove the same therefrom. The Administrative Agent may in its discretion
require such Grantor to assemble all or any part of the Collateral at such
location or locations within the jurisdiction(s) of such Grantor’s principal
office(s) or at such other locations as the Administrative Agent may reasonably
designate. Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, the
Administrative Agent shall give to such Grantor at least ten (10) Business Days
prior written notice of the time and place of any public sale of Collateral or
of the time after which any private sale or any other

 

11



--------------------------------------------------------------------------------

intended disposition is to be made. Each Grantor hereby acknowledges that ten
(10) Business Days prior written notice of such sale or sales shall be
reasonable notice. In addition, each Grantor waives any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Administrative Agent’s rights and remedies hereunder, including its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights and remedies with respect thereto.

16. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on the Administrative Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Administrative Agent (a) to fail to incur
expenses reasonably deemed significant by the Administrative Agent to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition,
(b) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove Liens on or any adverse claims against Collateral, (d) to
exercise collection remedies against account debtors and other persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by the Administrative Agent, to obtain the
services of brokers, investment bankers, consultants and other professionals to
assist the Administrative Agent in the collection or disposition of any of the
Collateral. Each Grantor acknowledges that the purpose of this §16 is to provide
non-exhaustive indications of what actions or omissions by the Administrative
Agent would fulfill the Administrative Agent’s duties under the Uniform
Commercial Code of the State or any other relevant jurisdiction in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed to
fail to fulfill such duties solely on account of not being indicated in this
§16. Without limitation upon the foregoing, nothing contained in this §16 shall
be construed to grant any rights to any Grantor or to impose any duties on the
Administrative Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this §16.

17. No Waiver by Administrative Agent, etc. The Administrative Agent shall not
be deemed to have waived any of its rights and remedies in respect of the
Obligations or the Collateral unless such waiver shall be in writing and signed
by the Administrative Agent with the consent of the Required Lenders. No delay
or omission on the part of the Administrative Agent in exercising

 

12



--------------------------------------------------------------------------------

any right or remedy shall operate as a waiver of such right or remedy or any
other right or remedy. A waiver on any one occasion shall not be construed as a
bar to or waiver of any right or remedy on any future occasion. All rights and
remedies of the Administrative Agent with respect to the Obligations or the
Collateral, whether evidenced hereby or by any other instrument or papers, shall
be cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as the Administrative Agent deems
expedient.

18. Suretyship Waivers by Company. Each Grantor waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to both the
Obligations and the Collateral, each Grantor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Administrative Agent may deem advisable. The
Administrative Agent shall have no duty as to the collection or protection of
the Collateral or any income therefrom, the preservation of rights against prior
parties, or the preservation of any rights pertaining thereto beyond the safe
custody thereof as set forth in §11.2. Each Grantor further waives any and all
other suretyship defenses.

19. Marshaling. Neither the Administrative Agent nor any other Secured Party
shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order, and all of the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder and of the Administrative Agent or any other Secured Party in respect
of such collateral security and other assurances of payment shall be cumulative
and in addition to all other rights and remedies, however existing or arising.
To the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Administrative Agent’s rights and remedies
under this Agreement or under any other instrument creating or evidencing any of
the Obligations or under which any of the Obligations is outstanding or by which
any of the Obligations is secured or payment thereof is otherwise assured, and,
to the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

20. Proceeds of Dispositions; Expenses. Each Grantor shall pay to the
Administrative Agent on demand any and all reasonable expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by the
Administrative Agent in protecting, preserving or enforcing the Administrative
Agent’s rights and remedies under or in respect of any of the Obligations or any
of the Collateral. After deducting all of said expenses, the residue of any
proceeds of collection or sale or other disposition of Collateral shall, to the
extent actually received in cash, be applied to the payment of the Obligations
in such order or preference as is provided in the Credit Agreement, proper
allowance and provision being made for any Obligations not then due. In the
absence of final payment and satisfaction in full of all of the Obligations,
each Grantor shall remain jointly and severally liable for any deficiency.

 

13



--------------------------------------------------------------------------------

21. Overdue Amounts. Until paid, all amounts due and payable by any Grantor
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the Default Rate set forth in the Credit
Agreement.

22. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE
APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).

23. Dispute Resolution. Each of the parties hereto agree that Section 10.15 of
the Credit Agreement is incorporated herein, mutatis mutandis, as if a part
hereof.

24. Notice, etc. All notices, requests and other communications hereunder shall
be made in the manner set forth in Section 10.02 of the Credit Agreement and, in
the case of each Grantor, to such Grantor in care of the Borrower.

25. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon each
Grantor and its successors and assigns, and shall inure to the benefit of the
Administrative Agent, the other Secured Parties and their successors and
assigns. If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein. Each
Grantor acknowledges receipt of a copy of this Agreement.

26. Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier (or electronic
mail (in PDF format)) shall be effective as delivery of a manually executed
counterpart of this Agreement.

27. Additional Grantors. Subsidiaries of the Grantors (each, an “Additional
Grantor”) may hereafter become parties to this Agreement by executing and
delivering a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel. Upon such execution and delivery by
any Additional Grantor, such Additional Grantor shall be bound by all of the
terms, covenants and conditions hereof to the same extent as if such Additional
Grantor had executed this Agreement as of the Closing Date, and the
Administrative Agent, for itself and the benefit of the other Secured Parties,
shall be entitled to all of the benefits of such Additional Grantor’s
obligations hereunder.

 

14



--------------------------------------------------------------------------------

28. Termination. Upon indefeasible payment and performance in full in cash of
the Obligations (other than indemnification obligations for which no claim has
been asserted) and the termination of all lending and other credit commitments
of the Administrative Agent and the Secured Parties in respect thereof
(including all outstanding Letters of Credit), this Agreement shall terminate
and the Administrative Agent shall, at the Grantors’ request and expense, return
any Collateral in the possession of the Administrative Agent, together with any
moneys and other property at the time held by the Administrative Agent
hereunder.

[Remainder of Page Left Intentionally Blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have caused
this Agreement to be duly executed as of the date first above written.

 

The Grantors: ALEXION PHARMACEUTICALS, INC. By:  

/s/ Vikas Sinha

Name:   Vikas Sinha Title:   Senior Vice President and Chief Financial Officer
ALEXION DELAWARE HOLDING LLC By: Alexion Pharmaceuticals, Inc., its sole member
By:  

/s/ Vikas Sinha

Name:   Vikas Sinha Title:   Senior Vice President and Chief Financial Officer
ALEXION ANTIBODY TECHNOLOGIES, INC. By:  

/s/ Vikas Sinha

Name:   Vikas Sinha Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Accepted: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Linda E.C. Alto

Name:   Linda E.C. Alto Title:   Senior Vice President



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF CONNECTICUT)          ) ss.    COUNTY OF NEW HAVEN)      

On this 12th day of February, 2008, before me, the undersigned notary public,
personally appeared Vikas Sinha, proved to me through satisfactory evidence of
identification, which were                                                  , to
be the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose
(as Senior Vice President and Chief Financial Officer for Alexion
Pharmaceuticals, Inc., a Delaware corporation).

 

/s/ Taina Y. Badillo

(official signature and seal of notary) My commission expires: Taina Y. Badillo
NOTARY PUBLIC State of Connecticut My Commission Expires 8/31/2011



--------------------------------------------------------------------------------

STATE OF CONNECTICUT)          ) ss.    COUNTY OF NEW HAVEN)      

On this 12th day of February, 2008, before me, the undersigned notary public,
personally appeared Vikas Sinha, proved to me through satisfactory evidence of
identification, which were                                                  , to
be the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose
(as Senior Vice President and Chief Financial Officer for Alexion
Pharmaceuticals, Inc., a Delaware corporation, the sole member of Alexion
Delaware Holding LLC).

 

/s/ Taina Y. Badillo

(official signature and seal of notary) My commission expires: Taina Y. Badillo
NOTARY PUBLIC State of Connecticut My Commission Expires 8/31/2011



--------------------------------------------------------------------------------

STATE OF CONNECTICUT)          ) ss.    COUNTY OF NEW HAVEN)      

On this 12th day of February, 2008, before me, the undersigned notary public,
personally appeared Vikas Sinha, proved to me through satisfactory evidence of
identification, which were                                                  , to
be the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose
(as Chief Financial Officer for Alexion Antibody Technologies, Inc., a
California corporation).

 

/s/ Taina Y. Badillo

(official signature and seal of notary) My commission expires: Taina Y. Badillo
NOTARY PUBLIC State of Connecticut My Commission Expires 8/31/2011